Citation Nr: 0707091	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
(claimed as periodontal disease with bone graft osteotomy). 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to an initial compensable disability rating 
for service-connected post-operative Taylor's bunionectomy 
with hypoesthesia of the left fifth toe (claimed as 
degenerative joint disease). 

4.  Entitlement to an initial compensable disability rating 
for service-connected residual scar due to excision of a cyst 
on the left leg. 

5.  Entitlement to an initial compensable disability rating 
for service-connected residual scar due to excision of a cyst 
on the right chest.

6.  Entitlement to an initial compensable disability rating 
for service-connected residual scar due to excision of a cyst 
on the upper back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976, and from October 1982 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision reissued 
in May 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In May 2004, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).  A copy of the hearing transcript is 
associated with the records.  

In October 2004, the Board remanded this case to the RO for 
additional actions that included additional notice and 
assistance, requesting service treatment records, and 
specialty VA examination reports and medical opinions.  That 
development has been completed and the case was returned to 
the Board for continued appellate determinations. 


FINDINGS OF FACT

1.  The veteran's claimed dental disorder of status post bone 
graft osteotomy is related by the competent medical evidence 
to periodontal disease, which is not a disability for VA 
disability compensation purposes. 

2.  The veteran's sinusitis was not noted at service entrance 
in July 1975; clear and unmistakable evidence demonstrates 
that the veteran's sinusitis preexisted service entrance in 
July 1975 and October 1982; and clear and unmistakable 
evidence demonstrates that the veteran's sinusitis did not 
permanently increase in severity during either period of 
service. 

3.  The service-connected post-operative residuals of 
Taylor's bunionectomy of the left fifth toe for the entire 
appeal period were manifested by degenerative joint disease, 
sensory neuropathy of the distal digital branch of the tibial 
nerve with severe motor paralysis of the left fifth toe, mild 
functional loss, and a non-tender scar. 

4.  The service-connected residual scar due to excision of a 
cyst on the left leg was not for any period during the 
pendency of the appeal deep, unstable, from second or third 
degree burns, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration or examination, 
and did not otherwise limit motion or function.

5.  The service-connected residual scar due to excision of a 
cyst on the right chest was not for any period during the 
pendency of the appeal deep, unstable, from second or third 
degree burns, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration or examination, 
and did not otherwise limit motion or function.

6.  The service-connected residual scar due to excision of a 
cyst on the upper back was not for any period during the 
pendency of the appeal deep, unstable, from second or third 
degree burns, poorly nourished with repeated ulceration, 
tender and painful on objective demonstration or examination, 
and did not otherwise limit motion or function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
(claimed as periodontal disease with bone graft osteotomy) 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.381, 4.150 (2006). 

2.  The veteran's sinusitis clearly and unmistakably existed 
prior to entry into military service in July 1975, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2006).

3.  The veteran's preexisting sinusitis clearly and 
unmistakably was not aggravated by the first period of active 
service from July 1975 to August 1976, and was not aggravated 
by the second period of active service from October 1982 to 
December 2000.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).

4.  The criteria for an initial disability rating of 10 
percent for service-connected post-operative Taylor's 
bunionectomy of the left fifth toe with degenerative joint 
disease and peripheral neuropathy of the tibial nerve have 
been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5282-5284, 4.118, Diagnostic Codes 
7801-7805, 4.124a, Diagnostic Code 8525 (2006). 

4.  The criteria for an initial disability rating in excess 
of 0 percent for service-connected residual scar due to 
excision of a cyst on the left leg have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (effective prior to August 30, 
2002). 

5.  The criteria for an initial compensable disability rating 
for service-connected residual scar due to excision of a cyst 
on the right chest have not been met for any period during 
the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (effective prior to 
August 30, 2002).

6.  The criteria for an initial disability compensable rating 
for service-connected residual scar due to excision of a cyst 
on the upper back have not been met for any period during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (effective prior to August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
October 2004 and October 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide 
(including identification of medical treatment records or 
health care providers), informed the appellant that it was 
the appellant's responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims, 
and requested the appellant to send to VA any evidence in her 
possession.  

VA medical records, VA examination reports and medical 
opinions, private treatment records, and other lay testimony 
has been associated with the record.  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.  In compliance with 
the Board's October 2004 remand, the RO issued a notice 
letter to the appellant (October 2004), obtained VA specialty 
examinations (August and September 2005), then readjudicated 
the appellant's claims and issued a Supplemental Statement of 
the Case (September 2006).  The Board finds that VA has 
substantially complied with the Board's October 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for a Dental Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disabilities of the teeth and gums, including treatable 
carious teeth, replaceable missing teeth, periodontal 
disease, and Vincent's stomatitis are not disabling 
conditions, and may be service connected solely for the 
purpose of determining entitlement to dental examination or 
outpatient treatment.  38 CFR § 3.381(a). 

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. § 4.150 
(2006).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2006).

After a review of all the evidence of record, whether or not 
specifically cited in this decision, the Board finds that the 
veteran's status post bone graft osteotomy is related by the 
weight of the competent medical evidence to periodontal 
disease, which is not a disability for VA disability 
compensation purposes.  Disabilities of the teeth and gums, 
including treatable carious teeth, replaceable missing teeth, 
periodontal disease, and Vincent's stomatitis are not 
disabling conditions, and may be service connected solely for 
the purpose of determining entitlement to dental examination 
or outpatient treatment.  38 CFR § 3.381.  

Service dental records show treatment in service for already 
advanced periodontal disease, that the veteran developed bone 
loss due to the periodontal disease, and that the veteran 
underwent periodontal surgery with bone graft during service 
on May 2000.  A VA dental examination report dated in 2001 
reflects a history of periodontal disease and periodontal 
surgery with allografts that were not completed, and a 
diagnosis of localized areas of periodontitis and gingivitis 
with areas of alveolar bone loss.  A September 2005 VA dental 
examination report reflects a history of missing teeth 
(indicated in 1993 by the service dental records), 
generalized moderate and localized advanced periodontal 
disease in service, which resulted in treatments such as 
guided tissue regeneration and dentures to replace certain 
teeth.  The VA dental examiner offered the opinion that all 
the veteran's tooth loss was the result of periodontal 
disease, and was not due to another disease process or trauma 
during active service.  

There is no evidence of dental trauma or disease process in 
service other than periodontitis, which is not a disability 
for VA disability compensation purposes.  There is no 
competent medical evidence of record that tends to show any 
disease process in service other than periodontitis, or that 
tends to relate the bone graft to any disease or trauma other 
than periodontitis.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for a dental disorder; the claim 
is denied; and, because the weight of the evidence is against 
the claim, the provision for resolving reasonable doubt in 
the veteran's favor is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

On the question of whether the veteran may have claimed to be 
in need of VA dental treatment, as indicated in the October 
2004 Remand, this is an issue to be decided by the VA Medical 
Center.  There is no evidence of record that shows an 
untreated dental disorder, and the treatment indicated to be 
needed in the service dental records appears by post-service 
dental treatment records to have been completed.  VA 
treatment records show additional dental treatment from 
January 2001 through May 2002, and the veteran testified that 
she was treated as late as April 2004.  In addition, the 
September 2005 VA dental examination report reflects that 
upper and lower partial dentures had been made to replace the 
back teeth, although the veteran did not wear them.  Because 
there is no indication of a claim for VA dental treatment, 
and no indication of any treatment that is now required, the 
Board finds that there is no claim on appeal for VA dental 
treatment.  Any future claims for dental treatment should be 
directed to the VAMC.  See 38 C.F.R. § 17.161 (2006) .

Service Connection for Sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

Review of the service medical records shows that a February 
1975 report of medical history for purposes of a Reserve 
examination reflects that the veteran indicated a history or 
current symptoms of sinusitis and hay fever.  Service medical 
records from the veteran's first period of service from 1975 
to 1976 do not show complaints or treatment for sinusitis.  
At the May 2004 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that her sinus 
problems started in 1975.  
 
Clear and unmistakable evidence also demonstrates that the 
veteran's sinusitis did not permanently increase in severity 
during the first period of service, that is, the preexisting 
sinusitis was not aggravated by service.  Service medical 
records from the veteran's first period of service from 1975 
to 1976 do not show complaints or treatment for sinusitis.  
At the August 2005 VA sinus examination, the examiner noted 
the veteran's reported history of intermittent sinusitis that 
occurred about once per year since 1976, which, notably, did 
not include a history of permanent increase in severity in 
service from 1975 to 1976.  This history tends to show the 
continuity of preexisting and intermittent sinusitis symptoms 
rather than any evidence of increased severity of 
symptomatology.  Relevant to the question of whether there 
was any permanent increase in sinusitis during service are 
Reserve examination reports after service, for example in 
January 1977 and September 1979, that reflect a repeat of the 
history of sinusitis, but reflect no clinical findings of 
sinusitis upon examination during the period soon after the 
first period of service.

With regard to the second period of active service, the Board 
finds that the veteran's sinusitis was noted at service 
entrance in October 1982.  The July 1982 service entrance 
examination report reflects the veteran's history of 
sinusitis, described as a problem only during spring and 
fall.  This clear and unmistakable evidence demonstrates that 
the veteran's sinusitis preexisted service entrance in 
October 1982.  The same evidence cited above that showed that 
sinusitis preexisted service in 1975, and Reserve examination 
reports between periods of active duty service repeatedly 
show a history of sinusitis.  In addition, at the May 2004 
personal hearing before the undersigned Veterans Law Judge, 
the veteran testified that her sinus problems started in 
1975, therefore providing additional clear evidence that the 
sinusitis preexisted the second period of service.  At the 
August 2005 VA sinus examination, the examiner noted the 
veteran's reported history of intermittent sinusitis that 
occurred about once per year since 1976, which is further 
evidence showing that sinusitis preexisted the veteran's 
second period of service.

Clear and unmistakable evidence also demonstrates that the 
veteran's sinusitis did not permanently increase in severity 
during the second period of service, that is, the preexisting 
sinusitis was not aggravated by service from October 1982 to 
December 2000.  The Board has considered the veteran's 
repeated histories of sinusitis in examinations in June 1988, 
December 1990 and August 2000, and notes that service medical 
records show that the veteran was treated in service for 
sinusitis or upper respiratory problems in February 1992, 
January 1993, March 1994, March 1997, and March 2000.    

Although the veteran testified at the May 2004 personal 
hearing that her sinusitis was worse when she was stationed 
in the Persian Gulf, there is no evidence of permanent 
worsening of sinusitis during this period of service.  The 
November 2000 VA pre-discharge examiner reflects the 
veteran's reported history of occurrence of sinusitis about 
once a year, mostly in the fall, with denial of current 
symptoms, and a diagnosis of intermittent sinusitis, trauma 
resolved with no residual sequelae, apparently based on the 
veteran's self-reported history.  Post-service VA treatment 
records do not show any significant complaints of sinusitis.  
At the August 2005 VA sinus examination, the examiner noted 
the veteran's reported history of intermittent sinusitis that 
occurred about once per year since 1976; clinical findings 
were negative; and the examiner diagnosed intermittent 
sinusitis that was quiescent at present.  The VA examiner 
further offered the opinion that the clinical evidence did 
not link the veteran's dyspnea on exertion to her active 
military service, and that there were no in-service injuries 
or events such as nasal or sinus deformities that would more 
likely predispose the veteran to recurrent sinusitis or 
respiratory infections.

Because the veteran's preexisting sinusitis clearly and 
unmistakably was not aggravated by the first period of active 
service from July 1975 to August 1976, and was not aggravated 
by the second period of active service from October 1982 to 
December 2000, the Board finds that service connection is not 
warranted for sinusitis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Rating Residuals of Taylor's Bunionectomy of the Left Fifth 
Toe

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The present appeal arises from an April 2001 rating decision, 
which granted service connection and assigned initial 
noncompensable disability ratings for the disabilities of 
residuals of bunionectomy of the left fifth toe, and residual 
scars to the left leg, right chest, and upper back.  The 
Board has considered the entire appeal period to see if the 
evidence warrants the assignment of different ratings for 
different periods of time, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The April 2001 rating decision on appeal used an analogous 
rating under Diagnostic Codes 5282 (hammer toe) and 5284 
(other foot injuries), and assigned an initial disability 
rating of 0 percent.  The Board finds that, in light of the 
additional medical evidence and diagnosis of peripheral nerve 
disorder, an initial compensable rating would be more 
appropriate, and more favorable to the veteran, using 
Diagnostic Code 8525 (paralysis of the posterior tibial 
nerve).  Diagnostic Code 8525 contemplates the veteran's 
complaints of numbness, tingling, pain, and weakened movement 
of the left fifth toe, and the medical evidence shows 
clinical findings and diagnosis of motor and sensory 
neuropathy of the distal digital branch of the tibial nerve, 
as residual to the service-connected status post left 
bunionectomy and neuroectomy.  

After a review of the evidence of record, the Board finds 
that the criteria for an initial disability rating of 10 
percent for service-connected post-operative Taylor's 
bunionectomy of the left fifth toe with degenerative joint 
disease and peripheral neuropathy of the tibial nerve have 
been met for the entire appeal period of the claim.  The 
service-connected post-operative residuals of Taylor's 
bunionectomy of the left fifth toe for the entire period of 
claim included motor neuropathy and sensory neuropathy of the 
distal digital branch of the tibial nerve (hypoesthesia and 
dysesthesias) productive of severe motor paralysis of the 
left fifth toe, with mild functional loss, and X-ray evidence 
of degenerative joint disease of the toe.  For example, the 
in-service VA examination report conducted in November 2000 
reflects the veteran's complaints of left fifth toe numbness, 
tingling, and burning.  The September 2005 VA neurological 
examination report reflects complaints of numbness, tingling, 
pain, and weakened movement of the left fifth toe, and the 
medical evidence shows clinical findings and diagnosis of 
motor and sensory neuropathy of the distal digital branch of 
the tibial nerve, as residual to the service-connected status 
post left bunionectomy and neuroectomy.  The Board finds this 
evidence shows that, for the entire period of claim, there 
was disability that more nearly approximated mild incomplete 
paralysis of the posterior tibial nerve (residual motor and 
sensory neuropathy of the distal digital branch of the tibial 
nerve), as required for a 10 percent disability rating under 
Diagnostic Code 8525 (posterior tibial nerve, a peripheral 
nerve).  38 C.F.R. § 4.124a.  

An initial disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 8525 for any period during 
the pendency of the appeal because the evidence does not show 
symptomatology that more nearly approximates moderate 
incomplete paralysis of the posterior tibial nerve, as 
required for a 20 percent rating.  38 C.F.R. § 4.124a. The 
evidence that shows severe motor paralysis of the left fifth 
toe (no flexion or abduction) also shows that this 
constitutes only a part of the posterior tibial nerve, as it 
involves only the digital branch of the tibial nerve, and 
affects motion only of the left fifth toe.  The August 2005 
VA orthopedic examination report reflects the examiner's 
finding that there was no limitation in motion of use of the 
foot, and any degree of functional loss was mild. 

The Board finds that a separate compensable rating is not 
warranted for orthopedic disability associated with service-
connected post-operative residuals of Taylor's bunionectomy 
of the left fifth toe for any period of the claim.  Although 
there is X-ray evidence of degenerative arthritis, complaints 
of pain, and evidence of limitation of motion of the left 
fifth toe, a separate rating based on noncompensable 
limitation of motion due to diagnosed arthritis is not 
warranted in this case because the competent medical evidence 
shows that the complaints of pain and limitation of motion of 
the left fifth toe are due to the neurologic disability 
diagnosed as motor and sensory neuropathy of the distal 
digital branch of the tibial nerve.  The competent does not 
show that any limitation of motion of the left fifth toe is 
due to pain associated with degenerative arthritis.  
Additionally, because the complaints of pain and limitation 
of function have been shown by the competent medical evidence 
to be related to a neurologic disorder of the peripheral 
nerve (posterior tibial nerve), it would violate the rule 
against pyramiding to grant a separate rating for orthopedic 
disability based on the same symptomatology.  See 38 C.F.R. 
§ 4.14 (both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

A separate compensable rating for a scar residual, likewise, 
is not warranted because the competent medical evidence does 
not show that the veteran's scar residual is deep, covers an 
area or areas exceeding 144 square inches (929 square 
centimeters (sq. cm.)), is ulcerative, tender or painful on 
objective demonstration or examination, is poorly nourished, 
is unstable, or that the scar otherwise limits motion or 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(rating criteria in effect before and from August 30, 2002).  
While the veteran has generally reported pain in the location 
of the left fifth toe, which one VA examiner took to mean was 
a painful scar, the more probative August 2005 VA dermatology 
examination reflects that, upon clinical examination, the 
residual scar (4.5 cm. by 0.3 cm. linear scar) of the left 
fifth toe was well healed, flat, nontender, nonadherent, and 
did not interfere with function.  The Board notes the 
veteran's general complaints of pain or aching or discomfort 
in the area of the left fifth toe; however, such complaints 
have been shown by the competent medical evidence to be a 
part of the neurologic disorder of the peripheral nerve 
(posterior tibial nerve).  The rule against pyramiding at 
38 C.F.R. § 4.14 provides that the evaluation of the same 
manifestation of pain or tenderness under different diagnoses 
are to be avoided.   

Rating Scar of the Left Leg
 
In this case, the veteran's claim for service connection for 
scar residuals of cyst removal (left leg, right chest, upper 
back) was received in December 2000.  The April 2001 rating 
decision on appeal granted service connection for scar 
residuals of cyst removal (left leg, right chest, upper 
back), and assigned an initial disability rating of 0 percent 
for each of the scar residuals.  The veteran disagreed with 
the initial 0 percent ratings assigned for these 
disabilities.  

Because the veteran's claim for service connection for 
residual scars was received in December 2000, the Board will 
apply the regulatory criteria for rating scars then in 
effect, 38 C.F.R. § 4.118 (effective prior to August 30, 
2002), and will apply this criteria for the entire period of 
claim. 

The criteria for rating scars effective prior to August 30, 
2002 provided as follows:

Diagnostic Code 7801 provides a 10 percent rating for scars 
from third degree burns that exceed 6 square inches (38.7 sq. 
cm.); a 20 percent rating for scars that exceed   12 square 
inches (77.4 sq. cm.); a 30 percent rating for scars that 
exceed one-half square foot (0.05 sq. m.); and a 40 percent 
rating for scars that exceed 1 square foot (0.1 sq. m.).  
Note (1) provides that actual third degree residual 
involvement required to the extent shown under 7801.  Note 
(2) provides that ratings for widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.  38 C.F.R. § 4.118 (effective prior to August 30, 
2002). 

Diagnostic Code 7802 provides a 10 percent rating for scars 
from second degree burns that comprise an area or areas 
approximating 1 square foot (0.1 sq. cm.).  A Note provides 
that ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118 (effective prior to August 30, 2002). 
 
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118 (effective prior to August 30, 
2002). 

Diagnostic Code 7804 provides a 10 percent rating for scars 
that are superficial, tender and painful on objective 
demonstration.  A Note provides that the 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118 (effective prior to August 30, 2002). 

Diagnostic Code 7805 provides other scars are to be rated 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118 (effective prior to August 30, 2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Because the regulatory criteria changed 
during the course of the veteran's appeal, the Board will 
also consider the revised criteria for the period of claim 
from August 30, 2002 forward to determine whether the revised 
criteria is more advantageous to the veteran, that is, 
whether applying the revised criteria for rating scars will 
result in a higher rating for any period of the claim from 
August 30, 2002 to the present.  

The criteria for rating scars effective from August 30, 2002 
provides as follows:

Diagnostic Code 7801 (scars other than the head, face, or 
neck that are deep or that cause limited motion) provides a 
10 percent rating for scars that cover an area or areas 
exceeding 6 square inches (39 sq. cm.); a 20 percent rating 
for scars that cover an area or areas 12 square inches (77 
sq. cm.); a 30 percent rating for scars that cover an area or 
areas exceeding 72 square inches (465 sq. cm.); and a 40 
percent rating for scars that cover an area or areas 
exceeding 144 square inches (929 sq. cm.).  Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec.4.25 of this part.  Note (2) provides 
that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (effective August 30, 
2002). 

Diagnostic Code 7802 (scars other than the head, face, or 
neck that are superficial and do not cause limited motion) 
provides a 10 percent rating for scars that cover an area or 
areas exceeding 144 square inches (929 sq. cm.) or greater.  
Note (1) provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.4.25 of this part.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (effective 
August 30, 2002).

Diagnostic Code 7803 (scars that are superficial and 
unstable) provides a 10 percent rating for scars that are 
superficial and unstable.  Note (1) provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (effective August 30, 
2002).

Diagnostic Code 7804 (scars that are superficial and painful 
on examination) provides a 10 percent rating for scars that 
are superficial and painful on examination.  Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that, in 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  
38 C.F.R. § 4.118 (effective August 30, 2002).

Diagnostic Code 7805 (other scars) will be rated on the basis 
of limitation of function.  38 C.F.R. § 4.118 (effective 
August 30, 2002).

After a review of the evidence in this veteran's case, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for an initial compensable disability 
rating for service-connected residual scar due to excision of 
a cyst on the left leg.  

A December 2000 VA examination report conducted in 
conjunction with service separation reflects the veteran's 
reports of burning pain in the left leg, but no reports of 
burning pain to the right chest or upper back.  Physical 
examination revealed a 3 cm. circular scar on the left mid 
tibia that was flat and nontender to palpation.  A more 
recent VA dermatology examination report dated in August 2005 
reflects clinical findings of a 2 x 2.8 cm. round superficial 
scar on the left medial calf with areas of hypopigmentation, 
mild surface atrophy, with no ulceration or depression, 
tenderness, adherence, instability, poor nourishment, was not 
ragged, adherent, tender or painful on direct palpation, and 
did not in any way limit motion or function. 

The evidence does not show that, for any period during the 
pendency of the appeal, the veteran's scar residual is from 
second or third degree burns, is poorly nourished with 
repeated ulceration, is tender and painful on objective 
demonstration, or otherwise warrants a compensable rating 
based upon limitation of function, as required for a 10 
percent rating under the rating criteria in effect prior to 
August 30, 2002.  

Considering the revised rating criteria in effect from August 
30, 2002, the Board further finds that the evidence does not 
show that, for any period of the claim from August 30, 2002, 
the veteran's scar residual is deep or causes limited motion, 
or covers an area or areas exceeding 144 square inches (929 
sq. cm.) or greater, or is unstable, is painful on 
examination, or otherwise warrants a compensable rating based 
upon limitation of function, as required for a 10 percent 
rating under the rating criteria in effect from August 30, 
2002.  

For these reasons, the Board finds that the weight of the 
evidence is against a claim for an initial compensable 
disability rating for the service-connected residual scar due 
to excision of a cyst on the left leg.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Rating Scar of the Right Chest

A December 2000 VA examination report conducted in 
conjunction with service separation reflects no reports of 
burning pain to the right chest.  Notwithstanding the 
subjective reports of pain, the more probative clinical 
findings on physical examination revealed a 3 x 2 cm. ovoid 
scar on the right anterior chest that was flat and nontender 
to palpation.  A more recent VA dermatology examination 
report dated in August 2005 reflects clinical findings of a 
1.8 x 1.8 cm. superficial scar on the right chest with areas 
of hypopigmentation and hyperpigmentation, with no 
ulceration, depression, or elevation, that was non-adherent, 
with no tenderness, instability, or poor nourishment, and was 
not ragged, adherent, tender or painful on direct palpation, 
and did not in any way limit motion or function. 

The evidence does not show that, for any period during the 
pendency of the appeal, the veteran's scar residual is from 
second or third degree burns, is poorly nourished with 
repeated ulceration, is tender and painful on objective 
demonstration, or otherwise warrants a compensable rating 
based upon limitation of function, as required for a 10 
percent rating under the rating criteria in effect prior to 
August 30, 2002.  

Considering the revised rating criteria in effect from August 
30, 2002, the Board further finds that the evidence does not 
show that, for any period during the pendency of the appeal 
from August 30, 2002, the veteran's scar residual is deep or 
causes limited motion, or covers an area or areas exceeding 
144 square inches (929 sq. cm.) or greater, or is unstable, 
is painful on examination, or otherwise warrants a 
compensable rating based upon limitation of function, as 
required for a 10 percent rating under the rating criteria in 
effect from August 30, 2002.  

For these reasons, the Board finds that the weight of the 
evidence is against a claim for an initial compensable 
disability rating for service-connected residual scar due to 
excision of a cyst on the right chest.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Rating Scar of the Upper Back

A December 2000 VA examination report conducted in 
conjunction with service separation reflects the veteran's 
reports of burning pain in the left leg, but no reports of 
burning pain to the upper back.  Physical examination 
revealed a 1 x 1 cm. scar in the left upper back that was 
flat and nontender to palpation.  A more recent VA 
dermatology examination report dated in August 2005 reflects 
clinical findings a 7 millimeters by 7 millimeters round 
hyperpigmented superficial depressed (1 millimeter) scar to 
the right upper back that was non-adherent and non-tender. 
The examiner further noted that the scar was without 
ulceration or depression, tenderness, adherence, instability, 
poor nourishment, was not ragged, adherent, tender or painful 
on direct palpation, and did not in any way limit motion or 
function.

The evidence does not show that, for any period during the 
pendency of the appeal, the veteran's scar residual is from 
second or third degree burns, is poorly nourished with 
repeated ulceration, is tender and painful on objective 
demonstration, or otherwise warrants a compensable rating 
based upon limitation of function, as required for a 10 
percent rating under the rating criteria in effect prior to 
August 30, 2002.  

Considering the revised rating criteria in effect from August 
30, 2002, the Board further finds that the evidence does not 
show that, for any period of the claim from August 30, 2002, 
the veteran's scar residual is deep or causes limited motion, 
or covers an area or areas exceeding 144 square inches (929 
sq. cm.) or greater, or is unstable, is painful on 
examination, or otherwise warrants a compensable rating based 
upon limitation of function, as required for a 10 percent 
rating under the rating criteria in effect from August 30, 
2002.  

For these reasons, the Board finds that the weight of the 
evidence is against a claim for an initial compensable 
disability rating for service-connected residual scar due to 
excision of a cyst on the upper back.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a dental disorder (claimed as 
periodontal disease with bone graft osteotomy) is denied. 

Service connection for sinusitis is denied. 

An initial disability rating of 10 percent for service-
connected post-operative Taylor's bunionectomy of the left 
fifth toe, with peripheral neuropathy, degenerative joint 
disease, and scar, is granted, subject to the criteria for 
the payment of monetary awards is denied. 

An initial compensable disability rating for service-
connected residual scar due to excision of a cyst on the left 
leg is denied. 

An initial compensable disability rating for service-
connected residual scar due to excision of a cyst on the 
right chest is denied.

An initial compensable disability rating for service-
connected residual scar due to excision of a cyst on the 
upper back is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


